TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIIL 18, 2014



                                       NO. 03-11-00253-CV


                                 Robert James Henry, Appellant

                                                  v.

                                    Gay Nell Henry, Appellee




             APPEAL FROM 426TH DISTRICT COURT OF BELL COUNTY
               BEFORE JUSTICES PURYEAR, ROSE, AND GOODWIN
                    AFFIRMED -- OPINION BY JUSTICE ROSE




This is an appeal from the judgment signed by the district court on January 20, 2011. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the district court’s judgment. Therefore, the Court affirms the district court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.